         Case 1:16-cr-00800-PGG Document 298 Filed 09/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                       16 Cr. 800 (PGG)

 Lawrence Lester,
                             Defendant.



 Lawrence Lester,                                                       19 Civ. 5665 (PGG)
                             Petitioner

                v.

 United States of America,
                             Respondent.


                Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Lawrence Lester has moved for relief from his conviction pursuant to

 28 U.S.C. § 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Petitioner's former trial counsel, Michael Cohen, Esq. ("Counsel") is needed in order to allow the

Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.
         Case 1:16-cr-00800-PGG Document 298 Filed 09/02/20 Page 2 of 4




Responsibility Formal Op. 10-4p56 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim;

       IT IS HEREBY ORDERED that Lawrence Lester execute and return to this Court within

30 days from        today’s   date   the   accompanying     “Attorney-Client    Privilege   Waiver

(Informed Consent)” form. If the document is not received by the Court within 30 days from

today’s date, the Court will deny the § 2255 motion, on the ground that the movant failed to

authorize the disclosure of information needed to permit the Government to respond to the

motion; and it is

       FURTHER ORDERED that no later than 30 days from the date that Lawrence

Lester’s Informed Consent is filed, Counsel shall give sworn testimony, in the form of an

affidavit, addressing the allegations of ineffective assistance of counsel made by movant; and it is

        FURTHER ORDERED that no later than 30 days from the date that Counsel files his

affidavit, the U.S. Attorney’s Office shall further respond to Lawrence Lester’s § 2255 motion.
The Clerk of the Court is directed to mail a copy of this order by certified mail to Lawrence

Lester, 932 Clearwater Court, Mt. Vernon, WA 98273.


Dated: New York, New York
       September 2, 2020


                                                  _____________________________________
                                                  The Honorable Paul G. Gardephe
                                                  United States District Court Judge




                                                 2
         Case 1:16-cr-00800-PGG Document 298 Filed 09/02/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                         16 Cr. 800 (PGG)

 Lawrence Lester,
                             Defendant.


 Lawrence Lester,
                             Petitioner                                   19 Civ. 5665 (PGG)

                v.

 United States of America,
                             Respondent.


                      Attorney-Client Privilege Waiver (Informed Consent)
To: Lawrence Lester

You have made a motion under Section 2255 of Title 28, United States Code, to have your
conviction set aside on the ground that you received ineffective assistance from your
former lawyer, Michael Cohen, Esq. (referred to in this form as “your former attorney”).
The Court has reviewed your papers and determined that it needs to have a sworn
testimonial statement from Counsel in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your
former attorney a secret—you must allow them to be disclosed to the Government and to the Court
pursuant to court order. The Court has already issued an Order (copy attached) ordering your
former attorney to give such testimony, in the form of an affidavit. This Informed Consent form is
designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
Court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in response
to a court order and (2) only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his or her representation of you. However, you should also know
        Case 1:16-cr-00800-PGG Document 298 Filed 09/02/20 Page 4 of 4




that the Court will deny your motion if you do not authorize your former attorney to give
an affidavit in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within thirty (30) days from the date of
the Court’s Order directing your former attorney to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the Court will automatically deny your
motion.

NOTARIZED AUTHORIZATION

I have read the Court’s Order dated                  and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Michael Cohen,
to comply with the Court’s Order by giving testimony, in the form ordered by the
Court, relating to my motion to set aside my conviction on the ground of ineffective
assistance of counsel. This authorization allows my former attorney to testify only pursuant to
court order, and only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by my motion.

Dated: ________________________

       ________________________



Sworn to before me this _____ day of _______________, 20___

_____________________________________
Notary Public




                                               2
